                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ALICE K. 1,                                            )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:19-cv-01425-MJD-TWP
                                                       )
ANDREW M. SAUL,                                        )
                                                       )
                              Defendant.               )



                                  ENTRY ON JUDICIAL REVIEW

        Claimant Alice K. requests judicial review of the final decision of the Commissioner of

 the Social Security Administration (“Commissioner”) denying her application for Social Security

 Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”). See

 42 U.S.C. §423(d).

                                           I. Background

        On February 23, 2015, Claimant applied for DIB, alleging that she had been disabled

 since January 17, 2012. [Dkt. 5-5 at 2.] Claimant alleges that she is disabled due to severe

 depression, Raynaud’s syndrome, spinal injury from a car accident, idiopathic intracranial

 hypertension, pernicious anemia, chronic back pain, hypothyroidism, dysthymia, and failed

 fusion surgery. 2 [Dkt. 5-6 at 60.] Her application was initially denied on July 30, 2015, and



 1
   In an attempt to protect the privacy interests of claimants for Social Security benefits, consistent
 with the recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security judicial
 review opinions.
 2
   The parties set forth Claimant’s medical background in their briefs. [See Dkt. 7 at 8 & Dkt. 15
 at 2.] Because these facts involve Claimant’s confidential and otherwise sensitive medical

                                                   1
again upon reconsideration on September 21, 2015. [Dkt. 5-4 at 37.] Administrative Law Judge

Tammy Whitaker (“ALJ”) held a hearing on Claimant’s application in July, 2017. [Dkt. 5-2 at

40.] On January 19, 2018, the ALJ issued her decision in which she determined that Claimant

was not disabled. [Id. at 13.] The Appeals Council denied Claimant’s request for review on

February 11, 2019, [id. at 2], which made the ALJ’s decision the final decision of the

Commissioner. Claimant then timely filed her complaint in this Court seeking judicial review of

the Commissioner’s decision. [Dkt. 1.]

                                        II. Legal Standard

       To be eligible for DIB, a claimant must have a disability pursuant to 42 U.S.C. § 423.

Disability is defined as the “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). To determine whether a claimant is disabled, the

Commissioner, as represented by the ALJ, employs a sequential, five-step analysis: (1) if the

claimant is engaged in substantial gainful activity, she is not disabled; (2) if the claimant does

not have a “severe” impairment, one that significantly limits her ability to perform basic work

activities, she is not disabled; (3) if the claimant’s impairment or combination of impairments

meets or medically equals any impairment appearing in the Listing of Impairments, 20 C.F.R. pt.

404, subpart P, App. 1, the claimant is disabled; (4) if the claimant is not found to be disabled at

step three, and is able to perform her past relevant work, she is not disabled; and (5) if the

claimant is not found to be disabled at step three, cannot perform her past relevant work, but can




information, the Court will incorporate by reference the factual background in the parties’ briefs
and articulate only specific facts as needed below.

                                                  2
perform certain other available work, she is not disabled. 20 C.F.R. § 404.1520 (2012). Before

continuing to step four, the ALJ must assess the claimant’s residual functional capacity (“RFC”)

by evaluating “all limitations that arise from medically determinable impairments, even those

that are not severe.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

       The ALJ’s findings of fact are conclusive and this Court must uphold them “so long as

substantial evidence supports them and no error of law occurred.” Dixon v. Massanari, 270 F.3d

1171, 1176 (7th Cir. 2007). This Court may not reweigh the evidence or substitute its judgment

for that of the ALJ, but may determine only whether substantial evidence supports the ALJ’s

conclusion. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008) (citing Schmidt v. Apfel, 201

F.3d 970, 972 (7th Cir. 2000)); Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). When an

applicant appeals an adverse benefits decision, this Court’s role is limited to ensuring that the

ALJ applied the correct legal standards and that there was substantial evidence supporting the

ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004). For the purpose of

judicial review, “[s]ubstantial evidence is ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id.; Gudgel v. Barnhart, 345 F. 3d 467, 470 (7th

Cir. 2003) (internal quotation marks omitted). Because the ALJ “is in the best position to

determine the credibility of witnesses,” Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this

Court must accord the ALJ’s credibility determination “considerable deference,” overturning it

only if it is “patently wrong.” Prochsaka v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (citing

Carradine v. Barnhart, 360 F.3d 751, 758 (7th Cir. 2004)). While the ALJ must base her

decision on all of the relevant evidence, Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994), and

must “provide some glimpse into her reasoning” to “build an accurate and logical bridge from




                                                  3
the evidence to her conclusion,” she need not “address every piece of evidence or testimony.”

Dixon, 270 F.3d at 1176.

                                     III. The ALJ’s Decision

        The ALJ first determined that Claimant had not engaged in substantial gainful activity

since the alleged onset date of August 12, 2014. [Dkt. 5-2 at 19.] At step two, the ALJ

determined that Claimant had the following severe impairments: Degenerative Disk Disease,

status post fusion and with post-laminectomy syndrome, Pseudo Tumor Cerebri and

Papilledema, Episodic Tension Headaches, Raynaud’s Syndrome, Hypothyroidism, Pernicious

Anemia, a Major Depressive Disorder, a Dysthymic Disorder, Post-traumatic Stress Disorder,

and a Generalized Anxiety Disorder. [Id.] At step three, however, the ALJ found that Claimant

“d[id] not have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments.” [Id. at 20.] In making this determination, the ALJ

considered Listings 1.02 (Joint Dysfunction), 1.04 (Disorders of the Spine), 2.02 (Loss of central

visual acuity), 2.03 (Contraction of the visual fields in the better eye), 2.04 (Loss of visual

efficiency), 7.05 (Hemolytic anemias, including sickle cell disease, thalassemia, and their

variants), 9.00 (Endocrine Disorders), 11.00 (Neurological), and 11.14 (Peripheral neuropathy).

[Id.]

        The ALJ then analyzed Claimant’s RFC and concluded that she had the RFC to perform

light work, except:

        [Claimant] has been able to lift, push, pull, and/or carry 10 pounds occasionally and
        5 pounds frequently. She has been able to sit for six hours during an eight hour
        workday. She has been able to stand and walk, in combination, six hours during an
        eight-hour workday. However, she has been limited to work that allows the
        individual to sit, walk, and stand alternatively, provided that, at one time, the
        claimant can only sit for thirty minutes, stand for thirty minutes, and walk for about
        a half block to one block; and further provided that the individual is not off task
        more than five percent of the workday in addition to regularly scheduled breaks.


                                                  4
       She is not able to climb ladders, ropes and scaffolds. She is able to climb ramps or
       stairs occasionally. She is not able to crawl. She is able to balance, kneel, or crouch
       occasionally. She is able to stoop occasionally, but she is not able to stoop
       repetitively below the level of the waist. She must have no exposure to extreme
       cold. She must have no concentrated exposure to extreme heat, wetness, humidity,
       and respiratory irritants such as fumes, odors, dusts, and gases. She must have no
       exposure to a work environment with a noise level rating of four (i.e. loud noises)
       and five (i.e. very loud noises), as those noise level ratings are defined by the
       Dictionary of Occupational Titles and its companion publication. She must have no
       exposure to vibration, unprotected heights, and dangerous machinery. She has been
       limited to the simple, routine, and repetitive work with “simple” defined as
       unskilled work. She is limited to work with only occasional interaction with the
       public, occasional interaction with coworkers, and occasional interaction with
       supervisors. She is limited to work that allows the individual to be off task five
       percent of the workday in addition to regularly scheduled breaks.

[Id. at 24.] In determining the RFC, the ALJ concluded that “the claimant’s medically

determinable impairments could reasonably be expected to cause the alleged symptoms;

however, the claimant’s statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely credible so as to preclude full-time work.” [Id. at 30.]

       At step four, the ALJ found that Claimant was unable to perform her past relevant work

as a laboratory technician. [Id.] The ALJ proceeded to step five, considering testimony from a

vocational expert (“VE”), who indicated that an individual with Claimant’s age, education, work

experience, and RFC would be able to perform several jobs that exist in significant numbers in

the national economy, such as photocopy machine operator, office helper, and cashier. [Id. at

31.] Based on these findings, the ALJ concluded that Claimant was not disabled. [Id. at 32.]

                                          IV. Discussion

       The central issue is whether substantial evidence supports the ALJ’s determination that

Claimant is not disabled. Claimant asserts three arguments for reversing the ALJ’s decision: (1)

the ALJ failed to grant controlling weight to the relevant medical evidence; (2) the ALJ failed to

account for Claimant’s subjective symptoms when making her RFC determination; and (3) the



                                                 5
ALJ violated SSR 00–4p by failing to clarify the conflict between the VE’s testimony and the

DOT. These arguments are addressed, in turn, below.

       A. Relevant Medical Evidence

       Claimant argues that the ALJ erred in determining the RFC by failing to analyze the

medical opinions of Dr. Gibson, Dr. Cole, and Dr. Nolan. Claimant further alleges that the ALJ

failed to offer an explanation for rejecting the finding of an eighty percent disability rating by the

Veterans Affairs Administration (“VA”). [Dkt. 7 at 27.]

           1. Dr. Gibson

       Claimant argues that the ALJ erred by discounting the opinion of Dr. Gibson because his

opinion rested on a thorough examination and review of the medical evidence. [Dkt. 7 at 25.]

On May 2012, Dr. Gibson, an independent medical examiner, examined Claimant and opined

that her medication affected her cognitive abilities, and that she should not be considered for

work, which required accuracy or was “in any way related to possible injury to herself or others.”

[Dkt. 5-23 at 19.] He further opined that Claimant had a permanent restriction in her activities

that would require a sedentary classification and that she could not carry out sedentary activities

on a constant basis. [Dkt. 5-23 at 19.] Dr. Gibson further opined that Claimant’s symptoms

would cause her to miss extended time at work. [Id.]

       The ALJ must evaluate every opinion she receives from a medical source. 20 C.F.R. §

404.1527(a)(1)(b). The ALJ’s assessment must explicitly consider all of the factors listed in 20

C.F.R. § 404.1527(c), including whether the medical professional has examined or treated the

claimant. Id.; see also Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010) (remanding where the

ALJ “said nothing regarding this required checklist of factors”). The ALJ must explain the

weight given to these medical opinions, “or otherwise ensure that the discussion of the evidence



                                                  6
in the determination or decision allows a claimant or subsequent reviewer to follow the [ALJ’s]

reasoning, when such opinions may have an effect on the outcome of the case.” 20 C.F.R. §

404.1527(f)(2). Medical evidence “may be discounted if it is internally inconsistent or

inconsistent with other evidence.” Knight v. Chater, 55 F.3d 309, 314 (7th Cir. 1995) (citing 20

C.F.R. § 404.1527(c)) (other citations omitted). Nevertheless, the ALJ “must provide a ‘logical

bridge’ between the evidence and his conclusions.’” O’Connor-Spinner v. Astrue, 627 F.3d 614,

618 (7th Cir. 2010) (citing Clifford v. Apfel, 227 F. 3d 863, 872 (7th Cir. 2000) (internal

quotations omitted)).

       The ALJ acknowledged that Dr. Gibson reported that Claimant was limited in her ability

to lift or carry more than ten pounds, that she was prevented from bending or squatting, and that

her pain medications impaired her ability to work. The following, however, was the ALJ’s

explanation for her rejection of Dr. Gibson’s opinion:

       The [ALJ] accords some, but limited evidentiary weight to this assessment from
       Dr. Gibson. The assessment was rendered more than five years ago and it is not
       entirely consistent with later assessments. Nevertheless, the RFC does account for
       the limitations in Dr. Gibson’s assessment except the limitation to only sedentary
       work. For reasons discussed below, the [ALJ] finds that the claimant is able to
       perform a reduced range of light work as described above in the RFC.

[Dkt. 5-2 at 27.] The ALJ failed to mention that Dr. Gibson reported that Claimant’s physical

limitations would remain on a permanent basis. [Dkt. 5-23 at 20.] The ALJ also cited no record

evidence to support her conclusion that Dr. Gibson’s opinion was inconsistent with the findings

of later opinions. In fact, there is significant evidence of record that is consistent with Dr.

Gibson’s findings. [See Dkt. 5-10 at 55-56; Dkt. 5-17 at 55] (Dr. Cole’s treatment notes

discussing Claimant’s continuing physical limitations); [Dkt. 5-22 at 13; Id. at 20; Id. at 23; Id. at

27] (Dr. Prince’s physical reports describing Claimant’s physical limitations); [(Dkt. 5-2 at 53;

Id. at 54-56] (Claimant testifying about her inability to work due to her physical limitations).


                                                  7
The ALJ failed to address any of this testimony regarding the limitations caused by Claimant’s

disabling symptoms when drawing her conclusion discounting the credibility of Dr. Gibson’s

medical opinion.

           2. Dr. Cole

       Claimant asserts that, although the ALJ acknowledged in her RFC determination that

Claimant’s treating physician, Dr. Cole, opined Claimant could not stand or walk for a prolonged

period, the ALJ failed to consider Dr. Cole’s opinion as to Claimant’s need to sit or stand at

will. 3 [Dkt. 7 at 25.] Dr. Cole, an orthopedic surgeon, evaluated Claimant in 2011 and reported

that she suffered from lower back pain and that she had undergone a failed spinal fusion. [Dkt.

5-10 at 63.] Dr. Cole reported in his August 2012 treatment notes that Claimant’s x-ray showed

an increased listhesis of L3-4 and that she had to be able to sit or stand at will. [Dkt. 5-10 at 55.]

In December 2014, Dr. Cole opined that Claimant could not improve her physical limitations

because they were her baseline restrictions. [Dkt. 5-17 at 10.] In May 2016, Dr. Cole opined

that Claimant had reached her maximum medical improvement, and that her symptoms were

static and had not changed for years. [Id. at 55.] The ALJ, however, gave “partial weight” to Dr.

Cole’s opinions on the basis that they were inconsistent with the “normal clinical findings.”

[Dkt. 5-2 at 27.]

       “A treating physician’s opinion regarding the nature and severity of a medical condition

is entitled to controlling weight, if supported by the medical findings and consistent with



3
  The Commissioner argues, since Claimant’s initial filing of her application, the Social Security
regulations regarding the “treating physician rule” was revised and that the ALJ complied with
the new regulations when evaluating the medical opinion evidence in the record. [Dkt. 15 at 6.]
See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan.
18, 2017). The revisions to the regulations, however, do not apply to Claimant’s matter because
her initial application was filed on February 23, 2015. See id.; see also 20 C.F.R. §§ 404.1527
(applying previous treating physician rule to claims filed before March 27, 2017).

                                                  8
substantial evidence in the record.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004)

(citing 20 C.F.R. § 404.1527(d)(2)). If the ALJ does not give a treating physician’s opinion

controlling weight, the regulations require the ALJ to consider the length, nature, and the extent

of the treatment relationship, the frequency of examinations, the physician’s specialty, the types

of tests performed, and the consistency and supportability of the physician’s opinion. Scott v.

Astrue, 647 F.3d 734, 740 (7th Cir. 2011). Moreover, the ALJ must offer good reasons for

discounting the opinion of a treating physician. Id. at 739. “An ALJ thus may discount a

treating physician’s medical opinion if it . . . ‘is inconsistent with the opinion of a consulting

physician or when the treating physician’s opinion is internally inconsistent, as long as he

minimally articulates his reasons for crediting or rejecting evidence of disability.’” Schmidt v.

Astrue, 496 F.3d 833, 842 (7th Cir. 2007) (citing Skarbek, 390 F. 3d at 503 (internal quotations

and citations omitted)). The ALJ must give “more weight to the medical opinion of a source

who has examined [claimant] than to the medical opinion of a medical source who has not

examined [her].” 20 C.F.R. § 404.1527(c)(1); see also Vanprooyen v. Berryhill, 864 F.3d 567,

572-73 (7th Cir. 2017) (finding error where, without any logical explanation, the ALJ gave

substantial weight to the opinions of consulting physicians, who had never examined the

claimant). In this case, the ALJ failed to explain how Dr. Cole’s opinion was inconsistent with

other evidence in the record, or how any such evidence would have been more relevant to his

medical opinion about Claimant than his own experience and observations as a specialist who

had treated her since 2011.

           3. Dr. Nolan

       Claimant contends that the ALJ erred by concluding that the advice of treating

psychiatrist, Brock Nolan, who recommended that Claimant engage in activities, was



                                                  9
inconsistent with his medical opinion that he was unable to predict when Claimant could return

to work. [Dkt. 7 at 26.] In his February 2015 Initial Treatment Plan, Dr. Nolan reported that

Claimant suffered from psychosocial functioning and psychiatric symptoms, including suicidal

ideation and insomnia. [Dkt. 5-17 at 36.] In his September 2015 progress notes, Dr. Nolan

reported that Claimant’s emotional deconditioning continued. [Id. at 26] To help improve

Claimant’s psychological symptoms, Dr. Nolan encouraged Claimant to increase her activities,

consider an employment search, exercise regularly, and participate in daily activities. [Id. at 36.]

In his June 2017 Attending Physician Statement, Dr. Nolan opined that he was “unable to

predict” when Claimant could return to work. [Dkt. 5-23 at 61.] The ALJ gave little weight to

Dr. Nolan’s opinion on that basis that it was “not consistent with the treatment notes indicating

that Dr. Nolan had encouraged the claimant to increase her activities, seek employment, and

engage in regular exercise,” [Dkt. 5-2 at 28], and notes from Dr. Nolan’s associates, which

indicated that “claimant was alert, neat and clean,” and that she fostered dogs and found such

work to be “worthwhile.” [Id.]

       The Seventh Circuit has repeatedly stated that an ALJ must “minimally articulate his

reasons for crediting or rejecting evidence of disability.” Scivally v. Sullivan, 966 F.2d 1070,

1076 (7th Cir. 1992). The ALJ must not substitute her own judgment for a physician’s opinion

without relying on other medical evidence or authority in the record. Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996) (noting that “ALJs must not succumb to the temptation to play doctor

and make their own independent medical findings”). The Seventh Circuit has also repeatedly

held that an ALJ must not equate a claimant’s ability to perform daily activities with her ability

to perform work. Moore, 743 F.3d at 1126; Hughes v. Astrue, 705 F.3d 276, 278 (7th Cir.

2013); Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013). The ALJ failed to address any of the



                                                10
above evidence when discounting Dr. Nolan’s opinion and failed to explain how Dr. Nolan’s

recommendation to increase activities to combat depression was inconsistent with the record

evidence regarding Claimant’s ability to work due to her disabling symptoms. 4 See Scrogham v.

Colvin, 765 F.3d 685, 701-02 (7th Cir. 2014) (noting that it was unreasonable for the ALJ to

rely upon a claimant’s ability to walk because it was a form of therapy, and did not rise to the

level of full-time work activity); Carradine, 360 F.3d 751 at 755 (noting that “[s]ince exercise

[was] one of the treatments that doctors ha[d] prescribed for [claimant’s] pain, and she d[id] not

claim to be paralyzed, [the court] [could not] see how her being able to walk two miles [was]

inconsistent with her suffering severe pain”).




4
   The ALJ acknowledged the progress notes of Claimant’s mental health therapist, Mr. Patee
(referred to by the ALJ later as Dr. Nolan’s associate), who reported that Claimant was alert,
neat, and clean. However, the ALJ discounted Mr. Patee’s opinion regarding Claimant’s mental
condition on the basis that he did not identify specific mental limitations and because his opinion
was not consistent with “other more credible assessments from acceptable medical sources” and
was “not supported by objective clinical findings.” [Dkt. 5-2 at 28.] SSR 16-3p requires the
ALJ to consider the “entire case record, including the objective medical evidence; an individual’s
statements about the intensity, persistence, and limiting effects of symptoms; statements and
other information provided by medical sources and other persons; and any other relevant
evidence in the individual’s case record.” SSR 16-3p, 2016 WL 1119029, at *4. In evaluating
medical opinion evidence, “acceptable medical sources” include licensed physicians and
psychologists, while “other sources” include nurse practitioners and physician assistants.
Fedorenko v. Colvin, No. 3:16–CV–00202, 2017 WL 3700346, at *4 (N.D. Ind. Aug. 28, 2017).
Although opinions from other sources are not entitled to controlling weight like acceptable
medical sources and cannot establish the existence of a medically determinable impairment, they
can be used “to show the severity of the individual’s impairment(s) and how it affects the
individual’s ability to function.” Id. (quoting SSR 06-3p, 2006 WL 2329939, at *2). In the June
2017 Attending Physician Statement, Mr. Patee opined that Claimant was unable to resume work
in the foreseeable future due to her disabling symptoms. [Dkt. 5-23 at 58.] Mr. Patee further
opined that Claimant’s symptoms of depression would increase without behavioral therapy and
treatment. The Court also notes that the ALJ failed to address Mr. Patee’s opinion regarding
Claimant’s symptoms of depression when discussing Dr. Nolan’s associate’s findings.

                                                 11
               4. The Veterans Administration

        Claimant asserts that the ALJ erred by failing to explain her findings that the VA’s

assessment deserved little weight. [Dkt. 7 at 27.] Claimant is a veteran and received a disability

rating from the VA in 2011, which concluded that Claimant was eighty percent disabled. The

VA reported that Claimant’s total combined disability rating of eighty percent met “the schedular

requirements for entitlement to individual unemployability.” [Dkt. 5-13 at 22.] However, the

VA did not classify Claimant as “unemployable” because she was an active employee who

received disability payments from Eli Lilly and Co., and that “the evidence of record [did] not

indicate whether or not, [Claimant] will return to work once [her] disability pay end[ed].”

[Id. at 23.]

         Under SSR 06-03P, even though the ALJ is not “bound by disability decisions by other

governmental and nongovernmental agencies,” the ALJ “should explain the consideration given

to these decisions.” SSR 06-03p, 2006 WL 2329939 (Aug. 9, 2006). The Seventh Circuit has

directed the ALJ to provide a proper explanation about what weight was given to other

government agencies in arriving at the RFC determination. See Hall v. Colvin, 778 F.3d 688 (7th

Cir. 2015) (noting that the ALJ’s failure to properly weigh the VA’s disability determination that

claimant was seventy percent disabled, and thus totally unemployable and entitled to full

benefits, required remand); Bird v. Berryhill, 847 F.3d 911 (7th Cir. 2017) (remanding for further

proceedings, rather than award benefits, because the VA’s decision was not available to the ALJ,

and the record included evidence conflicting with the finding of disability). In this case, the ALJ

concluded that the VA disability rating was “considered and given only a little weight due to

differing standard[s] to determine disability.” [Dkt. 5-2 at 29.] The ALJ’s failure to properly

analyze and weigh the VA’s disability determination was a further oversight.



                                                12
       Based on the above, the Court concludes that the ALJ failed to consider and analyze all

of the relevant medical evidence including the medical opinions of Dr. Gibson, Dr. Cole, and Dr.

Nolan, as well as the VA’s disability determination, when arriving at the RFC determination.

This failure requires remand.

       B. Claimant’s Subjective Symptoms

       Claimant contends that the ALJ erred when she concluded that Claimant’s allegations

regarding her subjective symptoms were inconsistent with the medical advice Claimant received

to exercise and increase her activities. [Dkt. 7 at 28.] Claimant testified that she could not work

because of her limited ability to stand and sit for a prolonged time, symptoms of depression and

fatigue, muscle pain, and inability to focus. [Dkt. 5-2 at 54.] The ALJ gave the following

reasons for rejecting Claimant’s statements:

       [T]hey are inconsistent because the reports from Dr. Cole and the consultative
       examiner indicate that the claimant has normal gait, normal strength, including grip
       strength. Although the consultative examiner reported that the claimant had limited
       range of motion of the spine, Dr. Cole indicated that she has normal range of
       motion. [sic] is no evidence of muscle atrophy. As noted above, it would be
       reasonable to see signs of atrophy or decreased strength in an individual who has
       had the limitations alleged by the claimant for over five years. The claimant’s
       primary care physician has encouraged the claimant to exercise regularly.

[Dkt. 5-2 at 27.] The ALJ must not disregard a claimant’s testimony about the intensity of pain,

its persistence, and the limiting effects of symptoms solely because the objective medical

evidence does not substantiate the degree of impairment-related symptoms that a claimant

alleges. S.S.R. 16-3p. The Seventh Circuit has specified that the ALJ is not in the business of

impeaching a claimant’s character. Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016). Instead,

the ALJ must resolve any “discrepancies between the objective evidence and self-reports.”

Jones v. Astrue, 623 F.3d 1155, 1161 (7th Cir. 2010). The critical inquiry is whether the ALJ’s

credibility determination is “reasoned and supported,” and it may be only overturned if it is


                                                13
“patently wrong.” Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008) (internal quotations

omitted). A credibility determination is patently wrong if it “lacks any explanation or support.”

Id. While the ALJ may consider a claimant’s daily activities, the Seventh Circuit has repeatedly

admonished the ALJ to not place “undue weight” on those activities. Moss, 555 F.3d at

562; Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (explaining that the pressure, nature

of the work, flexibility in the use of time, and the various aspects of a working environment often

differ dramatically between the home and the place of employment); Gentle v. Barnhart, 430

F.3d 865, 867-88 (7th Cir. 2005) (noting that the ALJ’s reliance on claimant’s minimal daily

activities warrant further discussion on this issue).

       The ALJ correctly noted that Claimant’s physicians encouraged her to exercise and walk.

However, as noted above, it unreasonable for the ALJ to rely on a physician’s recommendation

to exercise as an indication that Claimant could work a full-time job. See Scrogham v. Colvin,

765 F.3d 685, 701-02 (7th Cir. 2014); Carradine, 360 F.3d 751 at 763. The ALJ failed to

address that Dr. Cole also had reported that Claimant had permanent restrictions to be able to “sit

and stand at will,” and that she could not lift more than 10 pounds, bend, or twist. [Dkt. 5-10 at

55.] In the 2017 Physical Report, Claimant reported that her daily goals were to cook an entire

meal without pain, to walk her dog for more extended periods, to manage housework, to gain

strength, and to increase her overall confidence. [Dkt. 5-22 at 19.] During Claimant’s

Psychological Evaluation and Mental Status Examination in 2014, Claimant reported that pain

medications had impacted her cognitive abilities and caused problems at work. She further

reported that her daily living activities had decreased, she had limited her socialization, and that

she spent most of her time alone with her dogs. [Dkt. 5-14 at 3.] She further reported that she

ate once or twice a day and left the house only when her parents visited. [Id.] Claimant stated



                                                  14
that she spent several days in bed, had suicidal thoughts, and suffered from severe pain. [Id.]

Claimant testified that she suffered from frequent pain in her spine that caused her symptoms of

pain that burned, throbbed, and nagged, and that she had a sharp pain that ran down her legs.

[Dkt. 5-2 at 52.] The ALJ failed to address any of the above testimony regarding the limitations

of Claimant’s physical activities when drawing her conclusion regarding Claimant’s subjective

symptoms and her ability to function in an eight-hour workday environment. This should be

remedied on remand, and the ALJ should ensure that her analysis of Claimant’s subjective

symptoms complies with the requirements of SSR 16-3p.

       C. Hypothetical to Vocational Expert

       Claimant argues that the ALJ violated Social Security Rule 00–4p by failing to require

the VE to explain an apparent conflict with the DOT, and that the VE’s flawed testimony does

not satisfy the Commissioner’s burden at step five to demonstrate that Claimant could perform

light work despite her limitations. [Dkt. 7 at 23.] Under SSR 00–4p, the ALJ has an

“affirmative responsibility” to ask whether the vocational expert’s evidence “conflicts with

information provided in the DOT” before relying on this evidence to support

determination. SSR 00–4p at 4; See Prochaska, 454 F.3d 731 at 735.

       During the hearing, the ALJ asked the VE a hypothetical question regarding a person

who had an RFC to perform work at:

       light exertion level, such that they could lift, carry, push and pull 20 pounds
       occasionally and ten pounds frequently. The person could stand and walk in
       combination for a total of six hours out of an eight hour workday and they can sit
       for a total of six hours out of an eight hour workday. They would need work that
       would allow them to sit or stand or walk alternatively provided that at one time they
       could sit for 30 minutes. They could stand for 30 minutes and they could walk about
       a half block to one block. The person could never climb ladders, ropes or scaffolds.
       They could occasionally climb a ramp or stair. They could do occasional balancing.
       They could do occasional stooping, but never repetitively below the waist. They
       could do occasional kneeling. Just occasional crouching. Never any crawling. They


                                                15
       would need a work environment with no exposure to extreme cold. They would
       need a work environment with no concentrated exposure to extreme heat, wetness
       or humidity or respiratory irritants like fumes, odors, dust or gases. They would
       need work with no exposure to a noise level rating of four for very loud noise or let
       me rephrase that. They would need work with no exposure to a noise level rating
       of four for loud noise or five for very loud noise as those noise level ratings are
       defined in the Dictionary of Occupational Titles or its companion publication.
       Would need work with no exposure to vibration. Would need work with no
       exposure to unprotected heights or dangerous machinery. A person would be
       limited to simple, routine and repetitive work with that term simple defined as
       unskilled work. They would need work that would allow them to be off task 5% of
       the workday in addition to regularly scheduled breaks. They would need work with
       only occasional interaction with the public, coworkers and supervisors. In addition,
       with respect to that sit/stand option, sit, stand and walk alternatively that [the ALJ]
       described earlier where [the ALJ] indicated their limitations on how long they could
       sit, stand or walk at one time, [the ALJ] would further add that provided they would
       not be off task greater than 5% of the workday in addition to regularly scheduled
       breaks. Could that person perform any of the claimant’s past work within this
       hypothetical?

[Dkt. 5-2 at 65-66.] The VE testified that with those limitations, Claimant’s past work was

precluded. The ALJ proceeded to ask the VE whether “they could do any other work in a

competitive work economy within the hypothetical?” [Id. at 67.] The VE testified that there

were light exertion jobs that were available such as photocopy machine operator, office helper,

and cashier. [Id.] The ALJ then proceeded to ask the VE whether these jobs could still be

performed, if in the hypothetical, the person could:

       [L]ift, carry, push and pull 20 pounds occasionally and 10 pounds frequently, if [the
       ALJ] eliminated that and instead they could lift, carry, push and pull ten pounds
       occasionally and five pounds frequently, but everything else that [the ALJ] gave
       [the VE] before in this hypothetical stayed the same.

[Dkt. 5-2 at 69.] The VE testified that with these limitations, a person could still perform the

same light work noted above and that his opinion was consistent with the DOT. [Id. at 70.]

Claimant argues that the VE’s testimony was not, in fact, consistent with the DOT, because the

jobs in question are classified as light work, and light work requires more lifting, walking, and

standing than the ALJ found Claimant to be capable of. On remand, to the extent it remains


                                                 16
relevant after the above issues are addressed, the ALJ shall determine whether the VE’s

testimony is, in fact, consistent with the DOT and, if it is not, determine whether the VE can

provide a reasonable explanation for the discrepancy.

                                             V. Conclusion

       For the reasons stated above, the Commissioner’s decision is REVERSED and

REMANDED for further proceedings.

       SO ORDERED.



       Dated: 20 NOV 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                17
